Citation Nr: 0524444	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  97-17 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUES

1.  Entitlement to service connection for claimed 
diverticular disease.  

2.  Entitlement to service connection for a claimed kidney 
stone.  



REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran served on active duty from November 1966 to 
August 1969.  His service included combat service in the 
Republic of Vietnam, where he sustained injuries resulting in 
above-the-knee amputations.  He is the recipient of many 
awards and decorations including the Purple Heart.  

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
RO.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in October 1997.  

In January and October 1999 and in September 2003, the Board 
remanded these matters to the RO for additional development 
of the record.  



FINDINGS OF FACT

1.  The veteran is not shown to be suffering from current 
disability due to claimed episode of diverticular disease.  

2.  The veteran currently is not shown to have kidney stones 
or related renal dysfunction.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have a disability due to 
diverticular disease that was incurred in or aggravated by 
active service or that is proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107, 
7104; 38 C.F.R. §§ 3.102, 3.303, 3.310 (2004).  

2.  The veteran is not shown to have a disability manifested 
by a kidney stone due to disease or injury that was incurred 
in or aggravated by active service or that is proximately due 
to or the result of service-connected disability.  38 
U.S.C.A. §§ 1110, 5107, 7104; 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
these issues.  

Thus, the Board believes that all relevant evidence which is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at a personal hearing before a 
hearing officer at the RO.  

Further, by a May 1997 Statement of the Case; the June 2002 
and January 2005 letters; and the March 2003 and June 2005 
Supplemental Statements of the Case, the veteran and his 
representative have been notified of the evidence needed to 
establish the benefits sought.  

Moreover, he has been advised via the letters and 
Supplemental Statements of the Case to submit all relevant 
evidence in his possession, as to VA's duty to assist him in 
obtaining certain evidence, and regarding his and VA's 
respective responsibilities as to obtaining that evidence.  
See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has also been afforded a relevant VA medical examination.  

Consequently, the Board concludes that VA's statutory duties 
to provide notice and assistance to the veteran have been 
satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

The veteran contends that service connection is warranted for 
a diverticular disorder and kidney disease.  

The service medical records are silent regarding complaints, 
findings, or diagnoses of a kidney stone or diverticular 
disease.  

The veteran has been awarded service connection for bilateral 
above the knee amputations, traumatic arthritis of the right 
hand, traumatic arthritis of the left hand, a low back 
disability, neuropathy of the ulnar nerve - left little 
finger, status post right carpal tunnel syndrome, status post 
left carpal tunnel syndrome, left tardy ulnar nerve palsy 
with elbow strain associated with bilateral above the knee 
amputation, right tardy ulnar nerve palsy with elbow strain 
associated with bilateral above the knee amputation, 
residuals of hemothorax, multiple fragment wound scars of the 
arms, chest, and legs, and for right shoulder strain.  He has 
been rated 100 percent disabled since February 1970.  He is 
also in receipt of special monthly compensation.  

The outpatient treatment records reveal that the veteran 
underwent a barium enema in December 1996 which detected very 
mild sigmoid diverticular disease with only a single visible 
diverticulum.  Other treatment records have noted a history 
of kidney stones.  

At his October 1997 hearing, the veteran testified that he 
took a lot of over-the-counter medications such as Advil and 
Tylenol for pain associated with his service-connected 
conditions.  The veteran asserted that service connection was 
warranted for diverticular disease and kidney stones as 
secondary to the use of analgesics taken to ease symptoms 
caused by his service-connected disabilities.  

On February 2005 VA medical examination, the veteran reported 
having a diagnosis of possible diverticular disease following 
three episodes of abdominal pain in 1996.  He indicated that 
the reason for the abdominal pain was a kidney stone, which 
he passed.  

On examination, the veteran denied having nausea, vomiting, 
constipation, diarrhea or fistulas.  The examiner noted that 
the abdomen was perfectly benign.  

The VA examiner concluded that there was no evidence of 
current disease or disability due to episodes of abdominal 
pain in 1996.  The examiner also diagnosed one episode of a 
kidney stone in 1996 that resolved.  


Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

A diagnosis of "history" of a disability with residuals is 
not evidence of a service-connected disease or injury where 
it was a diagnosis based on history but unsupported by 
service medical records.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence relating to a 
veteran's claim are in approximate balance, the claimant 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Analysis

Initially, the Board notes that service connection cannot be 
granted for a historical condition.  Sanchez-Benitez, 13 Vet. 
App. at 285.  Indeed, competent evidence establishing to 
presence of current disability is a prerequisite for the 
grant of service connection.  38 C.F.R. § 3.303; Gilpin, 
supra.  

The recent VA examination in this regard found that the 
veteran did not identify current disability related to the 
claimed episodes related to a diverticular disorder or the 
kidney stone.  

The veteran has submitted to no competent evidence to support 
his assertions of having current diverticular or kidney 
disability.  Absent findings of current disability, service 
connection must be denied.  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  



ORDER

Service connection for diverticular disease is denied.  

Service connection for a kidney stone is denied.  



	                        
____________________________________________
	STEPHEN L. WIKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


